Citation Nr: 1112736	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder.   

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tremors as secondary to a bipolar disorder.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from February 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which, in part, found that new material evidence had not been submitted to reopen the subject claims.

The Veteran testified at DRO hearings in September 2007 and October 2006. Transcripts of both hearings are in the claims file.  

The Board notes that a claim for service connection for a psychiatric disability such as PTSD or a bipolar disorder cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore the Board has recharacterized the separate claims for service connection for PTSD and for a bipolar disorder as one claim described as shown on the title page.   

The issue of entitlement to service connection for tremors as secondary to a bipolar disorder is inextricably intertwined with the claim for entitlement to an acquired psychiatric disorder and is deferred pending a determination in that issue.

The reopened claim for service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A May 2004 rating decision, in part, denied the appellant's claims of entitlement to service connection for PTSD, a bipolar disorder, and a dental condition on the basis of no nexus to service or in-service occurrence.

2.  The appellant did not file a timely notice of disagreement with the May 2004 rating decision.

3.  Evidence submitted subsequent to the May 2004 rating decision as it relates to the claim of service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The evidence associated with the claims file subsequent to the May 2004 rating decision as it relates to the claim of service connection for a dental condition does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a dental condition.  


CONCLUSIONS OF LAW

1. The May 2004 rating decision is final as to the claims of entitlement to service connection for a bipolar disorder, PTSD, and a dental condition. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the May 2004 rating decision to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010);  38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received since the May 2004 rating decision to reopen the claim of entitlement to service connection for a dental condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in March and May 2006 (prior to the adjudication of the claim) advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. This letter also informed the Veteran of the basis for the prior denial, and provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Private and VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence which could be obtained to substantiate the claims.  The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim for service connection for a dental condition and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented. See 38 C.F.R. § 3.159 (c)(4).  VA examination has however been provided for the claim to reopen for entitlement to service connection for an acquired psychiatric disability.  However as this claim is being reopened no further discussion of VCAA is necessary as to that issue.

The Board has reviewed the evidence in the Veteran's three claims files that includes his written contentions, buddy statement, service personnel and treatment records, extensive private and VA medical records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


III.  Analysis 

a.  Dental Condition

The Veteran originally filed his claim of entitlement to service connection for multiple conditions including a dental trauma described as broken teeth in July 2003.  In a May 2004 rating decision, the Veteran was denied entitlement to service connection for a dental condition because the medical evidence did not show that the Veteran had a dental trauma during service or that he there was a nexus between any inservice trauma and any current dental disorder.  The Veteran did not appeal this decision.

The evidence of record at the time of the May 2004 rating decision included the Veteran's STRs, which were negative for complaints or findings related to any dental condition; and, extensive private and VA treatment records none of which related any complaints, treatment or diagnosis of any dental disorder.  He also submitted private treatment records from 2003.  

The evidence also contained a statement in support of his claim describing a motor vehicle accident in 1962 or 1963 in which he suffered lacerations of the head, and broke off one front tooth and left multiple hairline fracture in the enamel of his back teeth.  

The STRs contain evidence of the motor vehicle accident which occurred in June 1963 and mention a skull series which indicated no evidence of any fractures, soft tissue abnormality, or dental trauma.

Service dental records and his separation examination were silent as to any dental trauma.  Postservice records do not reflect a nexus to any inservice trauma.  

No additional pertinent evidence has been received since the RO's May 2004 rating decision.  He has submitted duplicates of previously submitted evidence and has offered testimony at two RO hearings in September 2007 and October 2006. 

The Board finds the evidence received since the May 2004 rating decision to be cumulative and redundant in nature and that it does not relate to the reasons the claim was originally denied.  No competent (medical) evidence of a current diagnosis of any dental trauma has been added to the record.  Therefore, the evidence added to the record is not new and material regarding the claim of entitlement to a dental condition. 

Accordingly, reopening of the claim is not warranted.


b.  Acquired psychiatric disorder

The May 2004 rating decision denied service connection for PTSD and for a bipolar disorder because the service treatment records were silent as to any treatment and diagnosis for a psychiatric condition, and the first evidence of treatment and diagnosis for a bipolar disorder was not dated until almost forty years after service.  In addition there was no evidence of any diagnosis for PTSD in the medical records.  The Veteran did not appeal this decision. 

The evidence of record at the time of the previous final denial, in May 2004, included the Veteran's STRs, which were negative for complaints or findings related to any psychiatric condition; and, extensive private and VA treatment records none of which related any complaints, treatment or diagnosis of PTSD, but did reveal treatment and diagnosis of a bipolar disorder since 1997.  

The Board finds that since the May 2004 rating decision, new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder. 

In particular, in an August 2006 psychiatric evaluation, DeBora Murphy, M.D., states that the appellant has been seen, treated and monitored since March 2003.  His current diagnoses were bipolar disorder, most recent episode depressed, moderate to severe; PTSD, chronic; and, alcohol abuse, history.  The Veteran had enlisted at 17 years of age and began drinking to the point of making poor, "stupid decisions," but he was never intoxicated on duty.  He never sought treatment prior to the service related events.  He reported anxiety and panic symptoms present in service to such a severe degree that he was seen for panic attacks and chest pain in service in 1963-1964.  He was also depression during service, and was violent with others and frequently was involved in fights.  Anxiety and depression occurred only after he was sexually molested by a superior under the color of authority.  Since that time he has had significant symptoms consistent with generalization of events (fear being around black men, unable to bond with males, avoids groups and, flashbacks of sexual assaults when he drinks alcohol.)  He has nightmares of sexual abuse about twice a week.

Regarding the linkage to military service, Dr. Murphy noted that the Veteran was without evidence of mood or anxiety or substance abuse prior to military service.  His alcohol usage worsened significantly after he was placed in a subordinate, helpless position by his master sergeant.  He demonstrated both anxiety and depressed features while in service as evidenced by panic attacks/ "chest pain"/social withdrawal/increased violence and aggressiveness/engagement in endangering behaviors and self injury (or suicidal efforts).  His anxiety features have resolved/evolved through the years to a residual presentation of chronic PTSD.  His only significant identified personal trauma was the sexual attack by a military superior which ended only by patient being transferred to a new duty station.  

A November 2006 VA examination report notes that the claims file was reviewed.  The examiner noted that the Veteran had previously been denied service connection in May 2004.  The basis of that denial was that the STRs were negative for a psychiatric condition and the current bipolar disorder was first diagnosed about 40 years after service.  PTSD was denied as there was no credible evidence of the occurrence of the claimed stressor.  The Veteran's stressor letter was reviewed and it reported the Veteran's stressor to be sexual molestation.  However the separation examination found no objective evidence of a mental health condition.  In addition the examiner noted no discernable change in his level of affect or demeanor while discussing active military experience.

The examiner noted the Veteran had a positive August 2005 PTSD screen from the VAMC.  Prior to that date an October 2003 report noted a diagnosis of bipolar affective disorder, NOS, and an additional diagnosis of PTSD.  A treatment summary in the file indicated that he reported a number of traumas that occurred to him at young ages.  These traumas, self reported, were almost freezing to death; being shot at 6 years of age; and, suffering a head injury that included unconsciousness for 8 days.  Other self reported traumas were also reported.  He had received outpatient treatment at ValueOption (VO) since March 2003 with diagnoses of bipolar disorder, PTSD, and a history of alcohol abuse.  The report also noted a report of sexual molestation on active duty by a superior.  Dr. Murphy's August 2006 report included an assessment that PTSD had resolved/evolved through the years to a residual presentation of chronic PTSD.  She also reported that the Veteran's only significant identified personal trauma was the sexual molestation by a military superior.  The examiner noted that this was inconsistent with the data reported in a previous treatment summary of earlier traumas reported by this examiner.  

The examiner noted that the Veteran's chief complaint was related to panic attacks.  These represent episodes of acute anxiety; a panic attack is not in and of itself a panic disorder.  When asked he reported that the chief manifestation of his PTSD was "panic attacks mostly."  He also reported a diminished frequency of occurrence of panic attacks and stated that his condition has improved significantly with treatment and medication.  At the present time panic attacks were occurring almost always in the middle of the night while he was still awake.  He did not report being awakened by disturbing dreams or nightmares.  He estimated 2-3 panic attacks a month on average.  He did not report any reexperiencing of any prior trauma.  He did report that his first panic attack occurred while driving a jeep on active duty.  Regarding his bipolar disorder he reported that this was 99% stabilized, again reporting significant improvement with treatment and medication.  He has up and down periods when he becomes depressed and isolated himself.  

The diagnosis was bipolar disorder and PTSD improved with treatment.  The examiner noted that PTSD had been denied because there was no credible evidence that the claimed stressors occurred.  There continued to be no concurrent evidence to verify the claimed stressors.

The Veteran also offered testimony at two DRO hearings in October 2006 and September 2007.  Subsequent to the second hearing he submitted a buddy statement from Guadalupe Gonzales Moya, who served with him on active duty in Germany.  He noted that the Veteran at times had appeared depressed during service.  He wrote that it was commonly accepted that the NCO who allegedly molested the Veteran was a "homosexual." He further noted that while in service the Veteran never informed him of the molestation, but he suspected that someone at headquarters was involved sexually with him but he never suspected that it was the Veteran.

Dr. Murphy's August 2006 psychiatric evaluation; the November 2006 VA examination report; The DRO hearings in October 2006 and September 2007; and, the September 2007 buddy statement all post- date the May 2006 rating decision. Thus, this is all new evidence.

The May 2005 rating decision denied the appellant's claim for service connection for PTSD and bipolar disorder because the appellant did not have a diagnosis of PTSD, and because a bipolar disorder was not diagnosed for approximately forty years after service.  The rating decision noted that the evidence did not show a psychiatric disability related to service and that the evidence of record did not show a bipolar affective disorder was incurrent in or aggravated by service.  In the August 2006 psychiatric evaluation, Dr. Murphy opines that the appellant has been suffering from anxiety and depression since he was sexually molested by a superior while on active duty.  She noted that the Veteran was without evidence of mood or anxiety or substance abuse prior to military service.  He demonstrated both anxiety and depressed features in service which resolved/ evolved through the years to a residual presentation of chronic PTSD.  The VA examiner in November 2006 confirms that the Veteran has a current diagnosis of PTSD, as well as a bipolar disorder.

As a lay person, the appellant is competent to report symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The credibility of the newly received evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A claim for entitlement to service connection may also be established upon a showing of continuity of symptomatology since service.  Additionally, certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  The evidence reflects that the appellant has current diagnoses of PTSD and bipolar disorder.   The appellant has asserted that he had panic attacks, anxiety attacks, and manic episodes in service, which indicates he has experienced symptoms of bipolar disorder and/or PTSD since service.   Dr. Murphy suggests that the appellant may have had symptoms of bipolar disorder/PTSD since service.  Thus, the Board finds that the new evidence relates to unestablished facts necessary to substantiate the claim.  As Dr. Murphy's medical opinion and the appellant's statements indicate that he may have had symptoms of PTSD/bipolar disorder since service, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  Accordingly, the new evidence is also material.  As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder, is reopened.



ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a dental condition, to include as a result of trauma, is denied.

The claim for service connection for an acquired psychiatric disability, to include PTSD and a bipolar disorder, is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a psychiatric disability may be granted on the merits.  However, further development of the record is needed prior to appellate consideration of the reopened claim.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) indicated that it had jurisdiction to remand to the Board any matters that were reasonably raised below that the Board should have decided, with regard to a claim properly before the Court, but failed to do so.  The Court stated that a claim for benefits based on PTSD encompassed benefits based on an anxiety disorder and (or) a schizoid disorder because the evidence developed during the processing of the claim indicated that the symptoms for which that Veteran was seeking VA benefits may have been caused by an anxiety and (or) schizoid disorder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 20 Vet. App. 79 (2006).

Though the Veteran was not diagnosed with a psychiatric disorder while in service, "the fact that a condition was not diagnosed cannot, by itself, serve to rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  The Veteran's post-service treatment records reflect varying diagnoses of psychiatric disorders.  

VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The Veteran is competent to attest that he has experienced certain psychiatric symptoms during service and since exit from service.  His reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, supra.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination and opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Therefore, given all of the above, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine if he currently has any psychiatric disorders (including PTSD, a bipolar disorder, depression, anxiety disorder, etc.) that are related to, had their onset in or were aggravated by service.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Veteran has also been undergoing regular treatment from private providers and VA. The last treatment records in the claims file are from approximately 2007.  More complete and recent treatment records should be obtained, particularly as they may reflect on the nature of the Veteran's current psychiatric disability. See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available ValueOption and VA psychiatric treatment records for the Veteran since 2007 which are not already associated with the claims file.

2. After the above has been accomplished, the RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the current nature and etiology of any psychiatric disorder found to be present, to include PTSD or a bipolar disorder.  The examination report is to contain a notation that the examiner reviewed the claims file (including the Veteran's service treatment and service personnel records). The psychiatric examination is to include a review of the Veteran's history (including the very extensive post-service treatment records in the file) and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion as to whether the Veteran developed an acquired psychiatric disorder to include PTSD, a bipolar disorder, anxiety, depression, etc.; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of an acquired psychiatric disorder: (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) was aggravated beyond its natural progression by service or, (4) was manifested within the year following the Veteran's discharge from service in February 1964?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The clinician should discuss the August 2006 letter from Dr. Murphy, which indicates the appellant has had symptoms of PTSD/bipolar disorder since 1962-1964, as well as the November 2006 VA examination report.  The report of the examination should be associated with the claims file.

Furthermore, if the examiner cannot provide an etiology opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


